DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed January 31, 2022 in response to the Office Action of November 3, 2021, is acknowledged and has been entered. Claims 1, 6-15 are pending and being examined. Claims 2-5 and 16-20 are canceled. Claims 1, 8-10, 12 are amended. 

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 6-13, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al (Mod. Rheumatol. 2013, 23:794-803) in view of Burmester et al (Ann Rheum Dis. 2013, 72:1445-1452).
Ishigami et al teach measuring in the serum sample obtained from a rheumatoid arthritis patient, the level of PAD4 autoantibody, wherein the measurement is performed using a sandwich ELISA (Figure 5A), and wherein Ishigami et al identify patients having 
Ishigami et al does not teach administering mavrilimumab comprising instant SEQ ID Nos 4-11 to patients identified as having undetectable levels of PAD4 autoantibodies.
Burmester et al teach treating patients diagnosed with rheumatoid arthritis (RA) by administration of mavrilimumab at a fixed dose and in combination with methotrexate (p. 1445-1446, Methods; Figure 1) and measuring additional biomarkers (p. 1446, col. 1-2 Biomarker Assessment). It is noted that the instant specification at published paragraph [17] identifies methotrexate as a Disease-modifying antirheumatic drug (DMARD). Burmester et al teach the mavrilimumab induced rapid clinically significant responses in RA subjects (abstract conclusion; Figure 3; p. 1450, col. 2, last 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer mavrilimumab to the RA patient population identified as having undetectable levels of PAD4 autoantibody taught by Ishigami et al.  One would have been motivated to, and have a reasonable expectation of success to, because: (1) Ishigami et al teach that undetectable levels of PAD4 autoantibodies can identify or diagnose an RA patient population; (2) Burmester et al teach RA patients are in need of treatment and teach treating patients diagnosed as having RA with mavrilimumab, and (3) Burmester et al demonstrate that patients diagnosed with RA have rapid clinically significant responses induced by mavrilimumab treatment. 


3.	Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al (Mod. Rheumatol. 2013, 23:794-803) and Burmester et al (Ann Rheum Dis. 2013, 72:1445-1452) as applied to claims 1, 6-13,  and 15 above, and further in view of Yu et al (Diabetes, 2012, 61:179-186) and Zhou et al (Nature Protocols, 2014, 5:1146-1159).
	Ishigami et al and Burmester et al (the combined references) teach a method of diagnosing RA patients having detectable or undetectable levels of PAD4 autoantibodies utilizing an ELISA or SDS-PAGE and PVDF membrane with detectably labeled PAD4 protein, and treating RA patients having undetectable levels of PAD4 autoantibodies with mavrilimumab, as set forth above.

	Yu et al teach a sensitive and successful sandwich immunoassay for detecting patient autoantibodies in serum samples to an insulin protein comprising sulfo-tagged ruthenium-labeled protein and electrochemical luminescence (ECL) (Figure 1; p. 181, col. 2, Results). 
	Zhou et al teach known protocols for making ruthenium-labeled proteins for use in medical diagnostics and electrochemical luminescence (ECL) assays, and teach the advantages of utilizing ECL for detection (abstract; p. 1147, col. 2; Figure 1; Protocol).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize ruthenylated labeled PAD4 proteins to detect autoantibody in the method of the combined references.  One would have been motivated to, and have a reasonable expectation of success to, because: (1) the combined references teach measuring PAD4 autoantibodies to diagnose RA patients; (2) Zhou et al demonstrate known successful protocols for making ruthenylated proteins for ECL immunoassays, teach their use in medical diagnostics, and their advantages; and (3) Yu et al demonstrate successfully employing ruthenylated protein in measuring levels of autoantibody in patient serum.

Response to Arguments
4.	Applicants did not present any arguments against the rejections under 35 U.S.C. 103. The rejections are maintained.




6.	Conclusion: No claim is allowed.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642